Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 20-61915-CIV-COOKE
   GOYARD ST-HONORE,

                  Plaintiff,
   vs.

   THE INDIVIDUALS, PARTNERSHIPS
   AND UNINCORPORATED
   ASSOCIATIONS IDENTIFIED ON
   SCHEDULE “A,”

                  Defendants.
                                                    /

            DECLARATION OF JEAN-LAURENT THIERRY IN SUPPORT OF
          PLAINTIFF’S EX PARTE APPLICATION FOR ENTRY OF TEMPORARY
              RESTRAINING ORDER, PRELIMINARY INJUNCTION, AND
                   ORDER RESTRAINING TRANSFER OF ASSETS

          I, Jean-Laurent Thierry, state and declare as follows:

          1.      I am over 18 years of age and have personal knowledge of the truth of the matters

   set forth herein. I submit this declaration in support of Plaintiff’s Ex Parte Application for Entry

   of Temporary Restraining Order, Preliminary Injunction, and Order Restraining Transfer of

   Assets (the “Application for Temporary Restraining Order”) against Defendants, the Individuals,

   Partnerships and Unincorporated Associations Identified on Schedule “A” (“Defendants”). If

   called as a witness, I could and would testify competently to the following facts set forth below.

          2.      I am employed by Plaintiff, Goyard St-Honore (“Goyard”) as Chief Executive

   Officer. Goyard is a foreign business entity organized under the laws of the Republic of France

   with its principal place of business located at 16 place Vendôme in Paris, France 75001. In my

   capacity as Goyard’s Chief Executive Officer, I am responsible, in part, for Goyard’s trademark

   and anti-counterfeiting efforts worldwide.
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 2 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 3 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 4 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 5 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 6 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 7 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 8 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 9 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 10 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 11 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 12 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 13 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 14 of 15
Case 0:20-cv-61915-MGC Document 6-1 Entered on FLSD Docket 09/21/2020 Page 15 of 15
